K. K. HALL, Circuit Judge,
dissenting:
The majority holds that although the district court erred in several respects, it is not necessary to have a new trial in this case because Santana could not prevail on any of its claims. Contrary to my brethren, I believe that Santana may have meritorious claims and therefore I would remand the case for a new trial.
As I view the facts,1 the majority simply does not reach a legal or an equitable result. Levi breached its original contract with Santana by failing to provide first quality fabric to be laundered,2 and then maneuvered Santana into a settlement agreement in which Levi received approximately $204,000 worth of laundering services at no cost.3 The jury heard the evidence in this case and awarded damages on all counts, yet the majority would deny Santana any recovery at all.
The errors at trial do not justify an outright reversal. There is no question that the judge gave the jury an incomplete set of interrogatories, which invited inconsistent answers. However, this error does not reflect on the merits of Santana’s claims. The evidence shows, at minimum, that Levi’s actions constituted unfair and deceptive practices.4 Although the evidence may not support a claim of actual fraud, Levi’s misrepresentations, along with whatever misconceptions were shared by the parties, could vitiate the settlement agreement. The status of the settlement agreement, therefore, rests on factual determinations which should be presented to a jury and retrial is necessary for clear answers.
During the hearings on the post-trial motions, the judge recognized that the trial was severely flawed. His rulings reflect an attempt to make Santana whole without *277conducting a new trial. I feel certain that if he had suspected that this Court would refuse to give Santana any relief, he would have ordered a new trial himself.

. The evidence, of course, must be considered in the light most favorable to Santana, the party which secured the jury verdict.


. The first interrogatory to the jury was answered:
“Did the Defendant, Levi Strauss and Company breach its contract with the Plaintiff, Santana by failing to provide first quality denim as alleged in the Complaint?
Answer: Yes
The trial judge denied Levi’s motion for judgment n. o. v. on this issue.


. I disagree with the majority’s statement that Santana’s profits from the settlement agreement somehow made up for its losses due to Levi’s breach of the original contract. Similarly, even though Santana made record profits as a result of the settlement agreement, Levi received $204,000 worth of laundering at Santana’s expense. An important consideration is that when the settlement agreement was proposed, Santana believed that it was responsible for the damage to the fabric. Thus, the settlement was designed to make Levi whole. The party which was actually harmed, however, was Santana, not Levi. The majority result nevertheless forces Santana to absorb the cost of replacing fabric which it did not damage.


. The jury answered the following set of interrogatories on this issue:
“8. After rejecting the fabric did the defendant misrepresent to the plaintiff:
(a) That the original fabric was first quality denim?
Answer: Yes
(b) That it had tested and inspected the original fabric before it was sent to the plaintiff?
Answer: Yes
(c) That the defendant had documents proving that the original fabric was first quality denim?
Answer: Yes
9. If so, were such representations false and material and did the defendant know they were false, or were they made in reckless disregard of their truth; were they made with fraudulent intent and did the plaintiff rely on them and act upon them to its injury?
Answer: Yes
The trial judge denied Levi’s motion for judgment n. o. v., finding that even though Levi’s conduct may not have risen to the level of fraud, the jury’s answers on the fraud issue indicated that Santana had at least proven the unfair practices claim and the evidence supported that portion of the verdict.